Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143343-4                                                                                             Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 143343-4
                                                                    COA: 294630; 295834
                                                                    Ingham CC: 2009-000639-AR
  JARED RAPP,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 10, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether Michigan State University Ordinance
  15.05 is facially unconstitutional under City of Houston v Hill, 482 US 451 (1987); and
  (2) whether MCR 7.101(O) allows taxation of costs in criminal cases appealed in the
  circuit court.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2011                    _________________________________________
         t1130                                                                 Clerk